DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election with traverse of Group I in the reply filed on October 1, 2021 is acknowledged. Group I, drawn to compounds of formula (II) and compositions thereof, embraced by claims 1-3, 6-7, 9, 11, 13-15, 17, 19 and 21-26 was elected by Applicant. The traversal is on the ground(s) that 1) no search burden is present; and 2) citing 37 CFR 1.475(b).
This is not found persuasive because 1) search burden reasoning only applies to applications filed under 35 U.S.C. 111(a), not applications filed under 35 U.S.C. 371. 
2) Indeed, unity of invention exist between a novel product and process of use of said product. As a reminder, where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The special technical feature of Group I is found in the art, Zhou et al. (WO 2018171633), see the 103 art rejection below. Also note, since priority has not been perfected, Qian et al. (WO 2020083404), is also prior art, see the other 103 art rejection below. 
Therefore, the above claims are not so linked as to form a single general inventive concept and there is a lack of unity of invention because they lack a common 
Applicant has not pointed to any other potential errors in the Examiner’s analysis of the different inventions. The requirement is still deemed proper and is therefore made FINAL.

Claims 1-3, 6-7, 9, 11, 13-15, 17, 19, 21-27 and 29 are pending and claims 1-3, 6-7, 9, 11, 13-15, 17, 19 and 21-26 are under examination. Claims 27 and 29 are withdrawn based on the lack of unity requirement. 
	 
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “and” is required after the definition of the variable R7 for proper Markush language. Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  claim 23 is the same scope as claim 22.  Appropriate correction is required.
Claims 22 and 24 are objected to under 37 CFR 1.75(c) as being in improper form because a claim cannot refer back to multiple claims with different features. See MPEP § 608.01(n).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 6-7, 9, 11, 13-15, 17, 19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, the variable “C1-3 alkylamino” is vague in the definition of R. This group could by –(CH2)1-3NH2 or NH(CH2)1-2CH3 or NH(CH3) but the dependent claims seems to limit the group to a -N(CH3)2 group, which is a dialkylamino group. Thus, said claims are vague. 
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 11, 15 and 17 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The N(CH3)2 defined for the variable R in the -O(CH2)2 N(CH3)2 substituent does not further limit claim 1, see the 112(b) rejection above also. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 9, 11, 13-15, 17, 19 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Specification does not provide specific description for “isomers” and just a mere recitation of “isomers” is not sufficient to comply with the written description requirement. As noted above, there are many different kinds of isomers, e.g. regioisomers, constitutional isomers, stereoisomers, etc. Constitutional isomers are isomers with different connectivity that have the same molecular formula. For example, n-propanol and methyl ethyl ether have the same molecular formula, C3H8O but are entirely different molecules. What are these “isomers?” What do these look like? Where does Applicant teach how to make the different “isomers?” Do these isomers still meet the requirements of formula (I) in claim 1? 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 6, 7, 9, 13, 15, 17 and 21-26 are rejected under AIA  35 U.S.C. 103(a) as being obvious over Qian et al. (WO 2020083404, CN 201811257877.3 (CN 112955454), filed on October 26, 2018).


    PNG
    media_image1.png
    196
    175
    media_image1.png
    Greyscale
, see claim 25, the first species listed. Said species is also embraced by the genus of claim 1.
The ‘404 publication teaches the following species:

    PNG
    media_image2.png
    166
    288
    media_image2.png
    Greyscale
, see page 6, left-hand side, mid-page. 	The only difference between the claimed compound and the cited compound is a methyl substituent versus Applicant’s H on the alkene part of the macrocyclic ring. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 

Thus, said claims are rendered obvious by Qian et al. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-3, 6, 7, 9, 11, 13-15, 17, 19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (WO 2018171633, and US 20200377520 used for the translation and rejection citations below).


    PNG
    media_image1.png
    196
    175
    media_image1.png
    Greyscale
, see claim 25, the first species listed. Said species is also embraced by the genus of claim 1.
The ‘520 publication teaches the following species:

    PNG
    media_image3.png
    341
    276
    media_image3.png
    Greyscale
, see page 117, claim 14. 	
The only differences between the claimed compound and the cited compound are 1) the size of the macrocyclic ring, 13-membered with an oxygen bonded to the 2-position of the pyridine ring versus 11-membered and a carbon bonded to the 2-position of the pyridine ring; and 2) the carbon at the 2-position of the pyridine ring is substituted with an OH and methyl versus methylene. 
However, there is a guidepost on page 141, with a similar macrocyclic ring, see below:

    PNG
    media_image4.png
    295
    283
    media_image4.png
    Greyscale
. The macrocylic ring is one carbon longer than presently claimed. The genus of formula (I) on page 111, teaches the ring length is alternatively useable for the inhibition of Wee1. 
The MPEP 2144.09 states “Compounds which are… or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Claim 2 adds a methyl group by definition of the variable R. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent.
Claim 11 embraces H, OCH3, O(CH2)3N(CH3)2 and O-cyclopropyl for R6. The genus of formula (I) on page 111-112 also teaches these groups are alternatively useable.
Claim 14 teaches a spiro heterocyclic ring for R6. The genus of formula (I) on page 111-112 also teaches these groups are alternatively useable.
Claim 19 embraces a fused polycyclic ring between R6 and R7 with the phenyl to which said variable are attached.  The genus of formula (I) on page 111-112 also teaches these rings are alternatively useable on formula (I).
. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624